6:19-cv-02557-DCC Date Filed 09/03/20 Entry Number 44 Page 1 of 5
      Case: 20-1508 Document: 16 Page: 1 Filed: 09/03/2020




             NOTE: This disposition is nonprecedential.


         United States Court of Appeals
             for the Federal Circuit
                      ______________________

                        LARRY GOLDEN,
                        Plaintiff-Appellant

                                 v.

                          APPLE INC.,
                        Defendant-Appellee

       AT&T INC., BIG O DODGE CHRYSLER JEEP RAM,
          FCA US LLC, FAIRWAY FORD LINCOLN OF
        GREENVILLE, FORD GLOBAL TECHNOLOGIES,
          LLC, GENERAL MOTORS COMPANY, KEVIN
       WHITAKER CHEVROLET, LG ELECTRONICS USA
       INC, MOTOROLA SOLUTIONS, INC., PANASONIC
         CORPORATION, QUALCOMM, INC., SAMSUNG
        ELECTRONICS USA, SPRINT CORPORATION, T-
          MOBILE USA, INC., VERIZON CORPORATE
                     SERVICES GROUP,
                          Defendants
                    ______________________

                            2020-1508
                      ______________________

          Appeal from the United States District Court for the
      District of South Carolina in No. 6:19-cv-02557-DCC,
      Judge Donald C. Coggins Jr.
                      ______________________
6:19-cv-02557-DCC Date Filed 09/03/20 Entry Number 44 Page 2 of 5
      Case: 20-1508 Document: 16 Page: 2 Filed: 09/03/2020




      2                                     GOLDEN   v. APPLE INC.



                      Decided: September 3, 2020
                        ______________________

           LARRY GOLDEN, Greenville, SC, pro se.

          JOHN FRANKLIN MORROW, JR., Womble Bond Dickinson
      (US) LLP, Winston-Salem, NC, for defendant-appellee.
      Also represented by ANA FRIEDMAN.
                      ______________________

          Before PROST, Chief Judge, LINN and TARANTO, Circuit
                                Judges.
      PER CURIAM.
           Larry Golden, pro se plaintiff-appellant, sued fifteen
      defendants in the District Court for the District of South
      Carolina, alleging patent infringement by the defendants’
      development and manufacturing of communicating, moni-
      toring, detecting, and controlling (“CMDC”) devices. Mag-
      istrate Judge Kevin F. McDonald issued an Order notifying
      Golden that his complaint was subject to summary dismis-
      sal for frivolousness. After Golden amended his complaint,
      the Magistrate Judge recommended dismissal without
      prejudice and without service of process because the case
      was duplicative of parallel proceedings Golden brought
      against the government in the Court of Federal Claims.
      Golden objected to the Magistrate Judge’s Report and Rec-
      ommendation, arguing that the present action was not du-
      plicative but was instead a separate action against non-
      governmental entities for patent infringement. The dis-
      trict court reviewed the record and adopted the Magistrate
      Judge’s recommendation. Golden appeals. For the reasons
      that follow, we affirm.
          The district court concluded that because the present
      case and the earlier case against the government involved
      the same patents, that was enough to find the action dupli-
      cative. Golden argues on appeal that what the district
6:19-cv-02557-DCC Date Filed 09/03/20 Entry Number 44 Page 3 of 5
      Case: 20-1508 Document: 16 Page: 3 Filed: 09/03/2020




      GOLDEN   v. APPLE INC.                                        3



      court failed to appreciate is that while the earlier action
      asserted unfair acts by the government, the present action
      allegedly involves the infringing acts of third parties unre-
      lated to any activities of the government. Even if Golden
      is correct, however, in asserting that the present action is
      not duplicative and therefore should not have been dis-
      missed on that ground, we “may affirm a judgment of a dis-
      trict court on any ground the law and the record will
      support so long as that ground would not expand the relief
      granted.” Glaxo Grp. Ltd. v. TorPharm, Inc., 153 F.3d
      1366, 1371 (Fed. Cir. 1998). Indeed, we may dismiss a case
      for lack of jurisdiction where the complaint is “wholly in-
      substantial and frivolous.” First Data Corp. v. Inselberg,
      870 F.3d 1367, 1373 (Fed. Cir. 2017) (quoting Arbaugh v.
      Y & H Corp., 546 U.S. 500, 513 n.10 (2006)).
          Allegations of direct infringement are subject to the
      pleading standards established by Bell Atlantic Corp. v.
      Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556
      U.S. 662 (2009). Under this standard, a court must dismiss
      a complaint if it fails to allege “enough facts to state a claim
      to relief that is plausible on its face.” Twombly, 550 U.S.
      at 570. This “facial plausibility” standard requires “more
      than labels and conclusions, and a formulaic recitation of
      the elements of a cause of action will not do.” Id. at 555.
      Rather, it requires the plaintiff to allege facts that add up
      to “more than a sheer possibility that a defendant has acted
      unlawfully.” Iqbal, 556 U.S. at 678; see Twombly, 550 U.S.
      at 555 (“Factual allegations must be enough to raise a right
      to relief above the speculative level.”). Although courts do
      not require “heightened fact pleading of specifics,”
      Twombly, 550 U.S. at 570, a plaintiff must allege “‘enough
      fact[s] to raise a reasonable expectation that discovery will
      reveal’ that the defendant is liable for the misconduct al-
      leged.” In re Bill of Lading Transmission & Processing Sys.
      Pat. Litig., 681 F.3d 1323, 1341 (Fed. Cir. 2012) (alteration
      in original) (quoting Twombly, 550 U.S. at 556).
6:19-cv-02557-DCC Date Filed 09/03/20 Entry Number 44 Page 4 of 5
      Case: 20-1508 Document: 16 Page: 4 Filed: 09/03/2020




      4                                       GOLDEN   v. APPLE INC.



           Golden’s amended complaint here, like his initial com-
      plaint, even if not duplicative of the earlier filed action
      against the government, “contains only conclusory formu-
      laic recitations of the elements of patent infringement as to
      each defendant.” Magistrate Judge Initial Order at 5,
      Golden v. Apple Inc., No. 6:19-cv-02557 (D.S.C. Oct. 1,
      2019), ECF No. 12. Count I of Golden’s Amended Com-
      plaint, for example, merely states that “at least one of the
      defendants named in this complaint has infringed at least
      independent claim 4 & 5 of the ’287 patent,” Complaint at
      ¶ 156, Golden v. Apple Inc., No. 6:19-cv-02557 (D.S.C. Oct.
      15, 2019), ECF No. 16-1, followed by generalized state-
      ments of infringement by each defendant, id. at ¶¶ 157–
      204, and similar broad infringement allegations for each of
      Golden’s other patents, id. at ¶¶ 205–384. The complaint
      itself offers only vague generalities and block quotes of
      statutes, cases and treatises, but nowhere points us to any
      nonfrivolous allegations of infringement of any claim by
      any actual product made, used, or sold by any defendant.
           The complaint also references “claim charts” for each
      defendant and each patent. E.g., id., ECF No. 16-14. These
      claim charts present a dizzying array of disorganized as-
      sertions over several hundred pages, disingenuously using
      the words of the claims to generally describe cryptically
      identified structures. Although Golden appeals pro se and
      is therefore entitled to a certain leeway in interpreting his
      complaint, we agree with the magistrate judge’s conclusion
      that “the plaintiff’s vague and conclusory allegations fail to
      state a claim for relief.” Magistrate Judge Initial Order at
      5.
          For these reasons, we affirm the district court’s dismis-
      sal without prejudice and without service of process, not on
      the basis of duplicity, but on the ground of frivolousness.
                              AFFIRMED
6:19-cv-02557-DCC Date Filed 09/03/20 Entry Number 44 Page 5 of 5
      Case: 20-1508 Document: 16 Page: 5 Filed: 09/03/2020




      GOLDEN   v. APPLE INC.                             5



                               COSTS
          No costs.
